Citation Nr: 1704624	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected chronic low back strain (hereinafter, "low back disorder").

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity prior to September 1, 2016; and to a rating in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity prior to September 1, 2016; and to a rating in excess of 20 percent thereafter.

4.  Entitlement to assistance in acquiring specially adapted housing or a special home adaptation.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to March 1970, and the record reflects he engaged in combat in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 40 percent evaluation for the low back disorder; assigned initial ratings of 10 percent for radiculopathy of each lower extremity, effective January 21, 2009; and denied specially adapted housing.  A more recent October 2016 Decision Review Officer (DRO) decision assigned ratings of 20 percent for radiculopathy of the right and left lower extremities, effective September 1, 2016.  The Board has construed the issues on the title page to reflect this development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  In May 2016, the Board remanded the Veteran's low back, radiculopathy of the bilateral lower extremities, and housing claims for further development.  The case has now been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent medical and other evidence of record does not reflect the Veteran's low back disorder has been manifested by ankylosis, neurologic impairment other than the radiculopathy of the lower extremities; or incapacitating episodes as defined by VA regulations.

2.  Effective January 21, 2009, the Veteran's radiculopathy of the bilateral lower extremities more nearly approximates than not the criteria of moderate incomplete paralysis.

3.  The competent medical and other evidence of record does not reflect the Veteran's radiculopathy of either lower extremity has been manifested by moderately severe incomplete paralysis during the pendency of this appeal.

4.  In addition to his low back disorder and radiculopathy of the lower extremities, the Veteran is also service-connected for posttraumatic stress disorder (PTSD), type II diabetes mellitus, a cervical spine disorder, coronary artery disease (CAD), and scar status-post right carotid endarterectomy.  

5.  The preponderance of the competent medical and other evidence of record reflects the Veteran does not have loss or loss of use of a lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of any upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in either eye with visual acuity of 5/200 or less; residuals of organic disease or injury; ALS; burns; or the anatomical loss or loss of use of both hands.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2016).

2.  Effective January 21, 2009, the criteria for an initial rating of 20 percent for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

3.  Effective January 21, 2009, the criteria for an initial rating of 20 percent for radiculopathy of the left lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial rating in excess 20 percent for service-connected radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial rating in excess 20 percent for service-connected radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C.A. §§ 1154 (a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in this case, it does not appear the Veteran has identified any deficiency with respect to the notice and assistance he has been provided with this case, to include how his March 2016 hearing was conducted.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Low Back Disorder

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

In this case, the Board acknowledges that the Veteran's service-connected low back disorder is manifested by pain and limitation of motion.  However, a thorough review of the evidence of record does not reflect his spine is manifested by ankylosis.  In fact, the June 2009 and September 2016 VA examinations explicitly found he does not have ankylosis.  Nothing in the other evidence of record reflects he has such impairment.  Therefore, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In making the above determination, the Board was cognizant of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the pertinent VA examinations are in accord with these requirements.  However, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is based upon whether ankylosis is present and not a specific range of motion.  As such, the Board finds no prejudice to the Veteran by adjudicating this claim without such testing being conducted on his VA examinations.  

The Board is also cognizant of the fact the record reflects the Veteran has taken medication for back pain, and Jones v. Shinseki, 26 Vet. App 56 (2012) held that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Although the use of medication is not explicitly considered in the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, there is nothing in the record, to include the Veteran's own contentions, suggests he would have developed ankylosis but for the use of medication.

The Board further acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, a thorough review of the record does not reflect the Veteran's service-connected low back disorder has associated neurologic impairment other than the already separately evaluated radiculopathy of the lower extremities

The record does reflect the Veteran's low back has evidence of intervertebral disc syndrome.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

The record does not reflect the Veteran's service-connected low back disorder is manifested by incapacitating episodes as defined by VA regulations.  The June 2009 and September 2016 VA examinations both explicitly stated he does not have incapacitating episodes.  Further, a thorough review of the other evidence of record does not reflect he has period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician to include to the extent necessary for a rating in excess of 40 percent.  Moreover, as the regulatory definition for "incapacitating episode" contemplates treatment by a physician it is only logical such would or may include the use of medication.  As such, the holding of Jones, supra, is not applicable to this Formula.

Analysis - Radiculopathy of Lower Extremities

The Veteran's service-connected radiculopathy of the bilateral lower extremities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" indicates impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Board finds that for the period prior to September 1, 2016, the Veteran's radiculopathy of the bilateral lower extremities more nearly approximates than not the criteria of moderate incomplete paralysis.  In pertinent part, the record reflects he had indicated pain, numbness, and tingling of the lower extremities throughout the pendency of this case.  Further, he has been shown to have an antalgic gait, to include on the June 2009 VA examination.  That examination also reflects sensory evaluation showed decreased light touch of 1/2 of the bilateral lower extremities.  He also had hypoactive (1+) reflexes on bilateral ankle jerk, as well as on right knee jerk.  Moreover, the Board reiterates the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Therefore, the Board finds the Veteran is entitled to a rating of 20 percent for his service-connected radiculopathy of each lower extremity for the period prior to September 1, 2016.

The Board further finds there are no distinctive period(s) where the competent medical and other evidence of record reflects the Veteran's service-connected radiculopathy of either lower extremity has been manifested by moderately severe incomplete paralysis during the pendency of this appeal.  In pertinent part, the September 2016 VA examiner found the Veteran had moderate incomplete paralysis of both lower extremities.  Although the Board is not bound by this finding, it is probative evidence to take into consideration   Moreover, it is consistent with the other evidence of record.  For example, both the June 2009 and September 2016 VA examinations reflect motor/strength testing was 5/5 for both of the lower extremities.  The June 2009 VA examination also reflects left knee jerk was normal (2+), and plantar (Babinski) was normal.  In addition, while sensory evaluation was decreased for the bilateral lower leg/ankle on the September 2016 VA examination, the bilateral thigh/knee was normal.  The examination also reflects the Veteran indicated he did not experience constant pain in the lower extremities; that he experienced moderate intermittent pain; and mild paresthesias and/or dysesthesias.  In view of the foregoing, as well as review of the other evidence of record, indicates both of the lower extremities have demonstrated functional impairment that is no more than average or medium quantity, quality, or extent; i.e., he has not been shown to have more than moderate incomplete paralysis of either lower extremity.  As such, a rating in excess of 20 percent is not warranted for either lower extremity to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In making this determination, the Board reiterates it was cognizant the Veteran took medication for pain.  However, it is not clear his current medication is specifically for the pain caused by his radiculopathy.  As such, it does not appear the holding of Jones, supra, would even be applicable for this matter.  In any event, there is nothing in the record, to include the Veteran's own contentions, which demonstrates he would have developed moderately severe incomplete paralysis for either extremity but for the use of medication.




Analysis - Housing

The Veteran's claims of entitlement to specially adapted housing have been pending since June 2009.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809 ) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859  (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013 ).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a ) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2016).

In this case, the Board notes that in addition to his low back disorder and radiculopathy of the lower extremities, the Veteran is also service-connected for PTSD, type II diabetes mellitus, a cervical spine disorder, CAD, and scar status-post right carotid endarterectomy.  The Board further acknowledges that the record reflects these disabilities result in significant functional impairment.  However, as detailed above, assistance for specially adapted housing or a special home adaptation requires specific types of functional impairment due to the service-connected disabilities.  Here, a thorough review of the evidence of record does not show the service-connected disabilities have resulted in permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

Initially, the Board notes that the Veteran is not service-connected for any disability of the eyes or hands.  Moreover, a review of the record does not indicate he otherwise has blindness in both eyes or loss of use of either upper extremity.  For example, the September 2016 VA examiner noted the Veteran was able to drive to the appointment, walk the hallway, navigate the exam room, and walk back to his car without assistance or difficulty.  The examiner also noted the Veteran had strength 5/5 in all four extremities; he was able to sit and rise from chair, and re-walk down the hallway without assistance or difficulty.  Moreover, it was noted that he was able to raise his arms into boxing position for test of strength.

The Board acknowledges the Veteran does have impairment of the lower extremities due to his service-connected disabilities, to include his radiculopathy.  Further, the record also reflects he uses a cane.  However, when asked to comment upon whether locomotion was precluded without the aid of braces, crutches, canes, or a wheelchair the September 2016 VA examiner noted that while the Veteran used a cane for that appointment he did ambulate in the office independently of the cane.  In addition, the Board reiterates the examiner stated the Veteran had 5/5 strength in all four extremities, and was able to walk the hallway.  

In view of the foregoing, as well as review of the other evidence of record, the Board notes that while the Veteran has reported constant use of a cane the preponderance of the evidence is against a finding that his service-connected disabilities "preclude locomotion" without the use of such device.

The Board further observes that the Veteran is not service connected for the residuals of an organic disease or injury, ALS, burns, or residuals of an inhalation injury.

For these reasons, the Board finds the Veteran does not satisfy any of the potentially applicable criteria for specially adapted housing.

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b) because he does not meet the criteria set forth in 38 C.F.R. § 3.809a (b).  As discussed above, he does not have anatomical loss or loss of use of his hands, blindness in both eyes with visual acuity of 20/200 or less in the better eye, burns, or residuals of an inhalation injury.  Thus, entitlement to a home adaptation grant is not established.

Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809 (b) or 3.809a(b), or that he has blindness in both eyes, he is not entitled to the home adaptation benefits sought, his claims must be denied.


ORDER

A rating in excess of 40 percent for service-connected low back disorder is denied.

Effective January 21, 2009, a 20 percent rating for radiculopathy of the right lower extremity, is granted; subject to the law and regulations governing the payment of monetary benefits.

Effective January 21, 2009, a 20 percent rating for radiculopathy of the left lower extremity, is granted; subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity is denied.

Assistance in acquiring specially adapted housing or a special home adaptation is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


